Citation Nr: 1534733	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for toe nail fungus.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II.  

4.  Entitlement to service connection for obstructive sleep apnea (OSA) only as secondary to service-connected PTSD and/or diabetes mellitus, type II.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in Vietnam.  The Veteran is in receipt of the Combat Infantryman Badge and the Republic of Vietnam Campaign Medal, among others.  These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions in September 2008 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file). 

Although an appeal was perfected regarding a claim for an increased evaluation for service-connected PTSD, a 50 percent evaluation was assigned in a February 2015 rating decision, with an effective date of the original date of clam.  In the Veteran's October 2008 notice of disagreement, he had requested a 50 percent rating for this disorder.  The RO indicated that as the 50 percent evaluation was considered a full grant of benefits; the Veteran did not object.  Accordingly, the Board finds that this issue is resolved and no longer on appeal.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was treated for a melanoma in 2007, but there has not been any recurrence since the February 2008 claim; the evidence of record indicates any such recurrence is unrelated to service. 

2.  The Veteran's toe nail fungus is not related to service.

3.  The Veteran's hypertension was caused by his service-connected diabetes mellitus II and aggravated by his service-connected PTSD.  

4.  The Veteran's obstructive sleep apnea is unrelated to service and is not secondary to -connected diabetes mellitus or PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for melanoma are not met. 38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a toe nail fungus are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

4.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by March 2008 and September 2008 letters. These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. Furthermore, the requisite notice was provided prior to the initial adjudications of the claims in September 2008 and May 2009. Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4). In this case, VA obtained the Veteran's service treatment records and all relevant, identified, and available post-service treatment records. The Veteran has not identified any outstanding evidence that may be relevant to his claim.

The Veteran was also afforded VA examinations in January 2009 and May 2010 in connection with his claims of service connection for OSA and hypertension. The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings. In addition, the accompanying opinions included a rationale. As such, the Board finds that these VA examinations, along with the other evidence of record, are adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although no VA examination has been provided with regard to the Veteran's claims of service connection for toe nail fungus and melanoma, the Board finds that no examination is required.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). Here, no examination is necessary because the probative lay and medical evidence does not support a finding of a currently melanoma or any in-service toe nail fungus or event related thereto. 
 
In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

Service connection claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As service connection for hypertension is presently granted and the remaining disorders are not listed under this regulation, this provision is inapplicable.

Additionally, a Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's claimed disorders, including melanoma, toe nail fungus, hypertension, and obstructive sleep apnea are not presumptively service-connected based on herbicide exposure; therefore, that provision is not applicable.  However, when a claimed disability is not included as a presumptive disorder, the Veteran may nevertheless establish service connection based on herbicide exposure with evidence of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Melanoma

With regard to the Veteran's claim of service connection for melanoma, the Veteran alleges that he spent time in the sun during service and developed a melanoma as a result.  

The Veteran's service treatment records (STRs) show that the service entrance examination found a normal clinical evaluation of the skin.  A September r1968 service discharge report of medical examination also noted normal clinical evaluation of his skin.  In the corresponding report of medical history, the Veteran denied skin disease and tumor, growths, and cancer.  The Veteran did not complain of or report any skin disease during service.  

Post-service treatment records show the Veteran was diagnosed with a melanoma in April 2007 and it was excised at that time.  Records at that time showed no residual melanoma and benign skin.  There are no additional treatment records regarding a melanoma, nor is there evidence that the Veteran continued to experience symptoms of a related disability.  

The Veteran filed his claim in February 2008.  The evidence does not demonstrate melanoma at any point since the claim was filed through the present; such a finding is required for a grant of service connection.  Where, however, the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance." Romanowsky, 26 Vet. App. 289.

In this case, while there is evidence that a melanoma was found less than a year prior to filing his claim, the treatment record shows that the Veteran's melanoma was excised and there is no further notation of a disability or residuals of that melanoma since the excision, particularly after the date of claim.  

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In the absence of proof of a current disability, service connection is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44. 

Moreover, even if it were accepted that a single incurrence of melanoma is sufficient to establish a chronic disability for VA purposes, due to the possibility of recurrence, the fact remains that the weight of the evidence is against a finding that such a condition warrants service connection.

The Veteran is presumed to have been exposed to herbicides by virtue of his service in Vietnam. However, melanoma is not a disease which is presumptively linked to herbicide exposure, and no medical or lay opinion has been submitted even suggesting that the Veteran's melanoma may have been caused by either herbicide exposure.  

The Veteran has asserted that exposure to sun light in Vietnam caused his melanoma. But there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his melanoma can be attributed to his in-service experiences as this is a medically complex question not capable of lay observation; to-wit whether two years of sun during service caused melanoma versus other incidents since service discharge. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between the Veteran's melanoma and his military service. 

In summary, as the preponderance of the evidence is against the claim, service connection for melanoma is denied.

Toe nail fungus

The Veteran contends that he has a toe nail fungus that he developed as a result of service.  In his October 2008 notice of disagreement, the Veteran reported that he had a fungal infection of his toes since service and that he believes it came from tropical areas, in addition to community showers and barracks.  

Upon entrance into service in July 1966, the Veteran noted "foot trouble."  STRs show no complaints of foot or skin symptoms or treatment during service.  Feet and skin were normal upon clinical evaluation in the September 1968 service discharge report of medical examination.  At that time, the Veteran also denied any skin disease. 

Post-service treatment records show the Veteran had onychomycosis and tinea pedis repeatedly from March 1998 through May 2007.  A November 2012 treatment record noted the Veteran's skin was clean and dry.  That physician noted foot pain from his diabetes but recorded no toe nail fungus or other skin disorder of the feet. 

As noted above, service connection requires a showing of a current disability. Brammer, 3 Vet. App. at 225. A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain, supra.  Although there is no objective medical evidence of a toe nail fungus since the date of claim, the Board finds that the Veteran is competent to provide lay evidence of his current disorder, considering that he has a history of a diagnosis of toe nail fungus and its symptoms are easily observable.   

However, while the Board finds the Veteran competent to testify as to the symptoms of a fungal infection of the toes and the existence of a current disorder, the Board finds the Veteran's lay evidence of continuous symptoms since service to be not credible in light of the contemporaneous medical evidence.  The separation examination shows normal skin; the Veteran denied any skin or feet problems at service discharge.  

Further, although there is evidence of onychomycosis and tinea pedis at least 20 years post service, there is no earlier indication of a disorder. The lapse of time between separation from service and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As there is no credible evidence of a fungal infection or other foot or skin disorder during or upon discharge from service and the earliest objective medical evidence shows treatment for a fungal infection at least 20 years after the Veteran's discharge from service, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced a fungal infection in his toes since service are inconsistent with the contemporaneous evidence. 

Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a relationship to service such as to serve as a basis for a grant of service connection and his claim must be denied.

Hypertension

The Veteran contends that his hypertension is due to service or secondary to his service-connected PTSD or diabetes mellitus.

The Veteran has a diagnosis of hypertension.  See January 2009 VA examination report; private treatment records.  Therefore, he has a current disability.  

The Veteran underwent a VA examination for hypertension in January 2009.  The examiner diagnosed essential hypertension and opined it was less likely as not that the hypertension was caused or aggravated by PTSD because the Veteran was just started on hypertension treatment in the last few years.  In further support of his opinion, the examiner notes that the Veteran had normal blood pressure readings in service and in post service treatment records in 1998, 2002, and 2003.  The Board finds this opinion inadequate and of little probative value; the stated rationale does not support a negative finding regarding aggravation.  Further, the opinion ignores that upon service discharge, high blood pressure readings were taken, such that the examiner at that time recommended follow-up.  

The Veteran was afforded another VA examination in May 2010.  The examiner opined that the Veteran's hypertension was as likely as not permanently aggravated by PTSD.  In support of this opinion, the examiner stated that "chronic stress, such as seen in PTSD, causes changes in the body whereby the hypothalamus, autonomic nervous system, and endocrine system release adrenaline, cortisol, and other chemicals into the blood stream chronically.  This system was intended to be a short term response to a life threatening event, and when chronically activated, these chemicals and systems cause permanent physiologic changes.  One of these changes is hypertension."  The examiner acknowledged that she could not state without mere speculation what the baseline manifestations of the Veteran's hypertension would be due only to his PTSD, without the development of Type 2 diabetes, nor what increased manifestations are proximately due to his PTSD as these processes developed synergistically, each impacting and worsening the other.  She also found it impossible to know how his hypertension would have progressed without the aggravation of his PTSD.  

The examiner net opined that the Veteran's hypertension was likely a complication of his service connected type 2 diabetes mellitus.  In support of this opinion, the examiner noted that there was no diagnosis of hypertension until 2004 and explained that diabetes can do damage to microcirculation and the nervous system and that an article entitled "Treatment of Hypertension in Diabetes Mellitus" showed that hyperinsulinemia, extracellular fluid volume expansion, and increased arterial stiffness all contribute to hypertension in diabetes.  Based on this research the examiner concluded that it is as least as likely as not that the Veteran's hypertension is caused by or a result of his service connected type 2 diabetes.  

Although the RO denied this claim noting that VA rules only allow for hypertension to be service connected as secondary to diabetes in cases where there is a diabetic nephropathy, this provision is not binding on the Board and only applies "in the absence of record evidence specifically addressing the question of whether hypertension is related to diabetes mellitus."  M21-1, VA Adjudication Procedures Manual, III.iv.4.F.2.c (2014) (emphasis added).  In this case, there is no absence of evidence:  a specific opinion was offered addressing the question of a causal relationship between hypertension and diabetes.  

Given the VA examiner's opinions, the Board finds that service connection for hypertension is warranted as directly caused by diabetes mellitus and aggravated by PTSD.

Obstructive sleep apnea (OSA)

The Veteran contends that his sleep apnea was caused by or aggravated by his service-connected PTSD and/or diabetes mellitus.  

The Veteran was diagnosed with sleep apnea in 1995.  Private treatment records show continuous treatment for OSA with a C-PAP.  Therefore, he has a current disability.

STRs show no evidence of complaints, symptoms, or a diagnosis of sleep apnea.  A clinical evaluation of his respiratory system at service entrance and discharge was normal.  

A VA opinion was offered in this regard in May 2010.  The examiner opined that the Veteran's sleep apnea was less likely as not caused or aggravated by PTSD or his diabetes.  Regarding PTSD, the examiner cited an article entitled "Overview of Obstructive Sleep Apnea in Adults", which noted risk factors for OSA that did not include PTSD.  Therefore, the examiner concluded that PTSD is not a risk factor for OSA and did not cause or aggravate the Veteran's OSA.  Regarding diabetes, the same article noted that in patients with diabetes, "OSA is nearly three times more prevalent compared to the general population." However, the examiner concluded that it was unlikely that the Veteran's OSA was due to diabetes or the weight gain associated with diabetes because the Veteran was diagnosed with sleep apnea prior to diabetes and for approximately 15 years; it has remained stable and controlled before, during, and after his diagnosis of diabetes.  The examiner also noted that the Veteran reported losing 31 pounds since the diabetes diagnosis, which has neither positively nor negatively affected the sleep apnea.  The examiner thus found it unlikely that type 2 diabetes or weight gain caused or aggravated the Veteran's sleep apnea as they were two parallel processes that do not affect each other.

The Board finds the examiner's opinion to be more probative than the Veteran's assertions and the general statements within the submitted article.  The examiner's opinion is based on a consideration of the Veteran's medical history and the specific circumstances of his disorders in relation to the medical principles of the article.  Additionally, the Board finds the VA opinion to be more probative than the Veteran's lay statements regarding etiology.  Although the Veteran is competent to testify as to his symptoms, he is not competent to relate a respiratory disorder to internal processes caused by either a psychiatric disorder or diabetes mellitus.  This is outside the province of a lay person as it is not capable of lay observation.  The examiner's trained and reasoned medical opinion is more probative than the Veteran's lay opinion.  Therefore, the Board finds that the Veteran's OSA is not secondary to his service-connected disorders.


ORDER

Service connection for a melanoma is denied.

Service connection for toe nail fungus is denied.

Service connection for hypertension is granted.

Service connection for obstructive sleep apnea is denied.  


REMAND

The Veteran was afforded a VA audiology examination in August 2008 in connection with his bilateral hearing loss and tinnitus claims. In reviewing the opinions, it appears that the VA examiner based their opinion on normal hearing at discharge. However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  The Veteran's entire claims file must be made available and reviewed by an appropriate VA examiner.  An explanation for all opinions expressed must be provided.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss or tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause, including post-service occupational or recreational noise exposure. 
The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  Finally, the Veteran served in Vietnam as a gunner and in the infantry.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


